       Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 1 of 39




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

1. STRATFORD HOLDING, LLC            )
                                     )
           Plaintiff,                )
                                     )
v.                                   )                    Case No. CIV-12-0772-HE
                                     )                    [Consolidated Number]
1. FOOT LOCKER RETAIL INC.,          )
2. FOG CAP RETAIL INVESTORS, LLC,    )
3. KYSER KONCEPTS, LTD,              )
4. ARTHUR B. KYSER,                  )
5. TIMOTHY W. KYSER,                 )
6. DEBORAH MANNECK,                  )
7. JEFFREY P. GREEN,                 )
8. WILLIAM E. CHUNGA, and            )
9. FOG CUTTER CAPITAL GROUP INC.     )
10. SUMMIT INVESTMENT MANAGEMENT LLC )
11. SBN FCCG LLC                     )
12. SUMMITBRIDGE NATIONAL            )
      INVESTMENTS, LLC               )
                                     )
           Defendants.               )

                       FOURTH AMENDED COMPLAINT

      For its Fourth Amended Complaint against Foot Locker Retail, Inc. (“Foot

Locker”), Fog Cap Retail Investors LLC (“Fog Cap”), Kyser Koncepts, LTD, Arthur B.

Kyser, Timothy W. Kyser, and Deborah Manneck d/b/a $1.25 Cleaners (collectively the

“Kyser Defendants”), William E. Chunga d/b/a $1.25 Cleaners #1 (“Chunga”), Jeffrey P.

Green d/b/a $1.75 Cleaners (“Green”), Fog Cutter Capital Group, Inc. (“Fog Cutter”),

Summit Investment Management LLC (“Summit”), SBN FCCG LLC (“SBN”), and
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 2 of 39




SummitBridge National Investments, LLC (“SummitBridge”) Plaintiff, Stratford Holding,

LLC (“Stratford”), alleges and states as follows:1

                                        PARTIES

       1.     Stratford is a New York limited liability company with its principal place of

business at 119 West 57th Street, #906, New York, New York, 10019.

       2.     Stratford’s sole member is Abnet Realty, a New York general partnership.

       3.     Foot Locker is a New York corporation with its principal place of business

at 112 W 34th Street, New York, New York, 10120.

       4.     Fog Cap is an Oregon limited liability company with its principal place of

business at 1410 SW Jefferson Street, Portland, Oregon, 97201. Fog Cap’s sole member

is SBN FCCG LLC, a Delaware limited liability company with its principal place of

business in Colorado.

       5.     Kyser Koncepts, LTD, Arthur B. Kyser, Timothy W. Kyser, and Deborah

Manneck are residents of the State of Texas.

       6.     Green is a resident of Oklahoma, has declared bankruptcy, and is named

solely with respect to Stratford’s claims seeking RCRA injunctive relief.

       7.     Chunga is a resident of Oklahoma.

       8.     Fog Cutter is a California corporation with its principal place of business in

California.




1
  This Fourth Amended Complaint is solely for purposes of adding SummitBridge and asserting
Stratford’s claims against SummitBridge. By filing this Fourth Amended Complaint, Stratford is
in no way altering or amending the claims asserted by Stratford against the prior parties.
                                          Page 2 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 3 of 39




      8.1      Summit is a Colorado limited liability company with its principal place of

business at 1700 Lincoln Street, Suite 2150, Denver, CO 80230

      8.2      SBN is a Delaware limited liability company with its principal place of

business at 1700 Lincoln Street, Suite 2150, Denver, CO 80230.

      8.3      SummitBridge is a limited liability company registered in Delaware with a

principal place of business at 1251 Avenue of the Americas, 16th Floor, New York, New

York, 10020.

                            JURISDICTION AND VENUE

      9.       Several of Stratford’s claims are brought pursuant to the citizen suit provision

of the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §§ 6901, et seq.,

regarding which notice was properly served on Defendants Foot Locker, Fog Cap, the Kyser

Defendants, Green and Chunga (collectively, the “RCRA Defendants”) pursuant to 40

C.F.R. Part 254.

      10.      This Court has subject matter jurisdiction over Stratford’s RCRA claims

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 6972(a).

      11.      This Court has subject matter jurisdiction over Stratford’s claims under the

Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),

42. U.S.C. §§ 9601, et seq., pursuant to 28 U.S.C. § 1331.

      12.      Pursuant to 28 U.S.C. § 1367, this Court has jurisdiction over Stratford’s

pendent state law claims.

      13.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), 42 U.S.C.

§6972(a), and 42 U.S.C. § 9613(b).
                                         Page 3 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 4 of 39




                                     BACKGROUND
                                       The Lease

       14.    In or around February 1977, 63 Associates, Inc., as Lessor, and Kinney Shoe

Corporation, as Lessee, entered into a Lease Agreement (the “Lease”) relating to certain

real property located at 7307 N. McArthur Boulevard in Oklahoma City, Oklahoma (the

“Property”). A true and correct copy of the Lease is attached hereto as Exhibit “1”.

       15.    Foot Locker is the corporate successor-in-interest to Kinney Shoe

Corporation, the original Lessee under the Lease.

       16.    Stratford is the corporate successor-in-interest to 63 Associates, Inc., the

original Lessor under the Lease.

       17.    The Lease was for thirty (30) years, with Lessee’s right to renew and extend

for three (3) additional terms of five (5) years each, of which one was exercised, causing

the Lease to expire on or around February 24, 2012.

       18.    The Lease states that the “Lessor shall not incur or become liable for any

costs, expenses or obligations of any kind and nature whatsoever relating to the [Property]

during the term of this Lease.” Lease, Article I, Section 1.2.

       19.    As a part of the Lease, the Lessee also agreed to “at its sole cost and expense,

maintain the [Property] and make repairs thereto and replacements thereof . . . so that the

[Property] shall continue in the same repair and operating condition as at the beginning of

the term of this Lease, ordinary wear and tear and obsolescence excepted.” Lease, Article

IV, Section 4.1.




                                        Page 4 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 5 of 39




       20.     The Lease further states that the “Lessee shall, during the term of th[e] Lease,

at its sole cost and expense, comply with all valid laws, ordinances, regulations, orders and

requirements of any governmental authority, which may be applicable to the [Property]

now or in the future or to the use, manner of use, or occupancy thereof, whether or not the

same shall necessitate structural repairs or alterations or interfere with the use or occupancy

of the [Property].” Lease, Article VIII, Section 8.1.

       21.     The Lease also contained a provision whereby the Lessee agreed to:

       [I]ndemnify and hold [the Lessor] harmless from and against any and all
       liabilities, obligations, damages, penalties, claims, costs, charges and
       expenses, including reasonable attorneys’ fees, which may be imposed upon
       or incurred by [the Lessor] by reason of any of the following occurring during
       the term of this Lease:

       (i)     Any work or thing done in, on or about the [Property] or any part
               thereof;
       (ii)    Any use, non-use, possession, occupation, condition, operation,
               maintenance or management of the [Property] or any part thereof;

       (iii)   Any negligence of [the Lessee] …;

       (iv)    Any… damage to any … property…; and

       (v)     Any failure on the part of [Foot Locker] to perform or comply with
               any of the agreements, terms or conditions contained in this Lease…

Lease, Article XII, Section 12.1.

       22.     Other relevant provisions of the Lease:

               (a)     Made the Lessee responsible for the payment of all taxes and
               assessments levied on the Property, the costs of all utilities, permits
               and required licenses, the costs of required insurance, and the costs of
               all required maintenance and/or repairs;




                                         Page 5 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 6 of 39




              (b)     Granted the Lessee the right to make any alterations to the
              Property it so desired, to add any trade fixtures it deemed necessary
              to its business but which never became part of the Premises, and to
              otherwise quietly enjoy the premises free from intervention by the
              Lessor; and

              (c)    Granted the Lessee the ability to sublet the Property without
              the Lessor’s knowledge or consent; and


Lease, Articles II, III, IV, VI, VII, and XI.

       23.    Finally, the Lease:

              (a)    provides that, in subletting the Demised Premises, “the Lessee
              … shall remain liable for the payment of rent hereunder, and for the
              performance of all of the agreements, conditions, covenants and terms
              herein contained”; and


              (b)     authorizes an assignment of the Lease but states “the assignee
              shall, in writing, assume and agree to keep, observe and perform all
              of the agreements, conditions, covenants and terms of this Lease on
              the part of the Lessee to be kept, observed and performed, and shall
              be, and become, jointly and severally liable with the Lessee for the
              non-performance thereof.”

Lease, Article XI, Sections 11.2 and 11.3(b) respectively.

       24.    The Lease, and the sub-leases created by Foot Locker (and its predecessors)

and Fog Cap, conveyed such extensive rights in, duties regarding, and control over the

Property, dry cleaning operation and remediation of any contamination that may have been

caused by the dry cleaning operation to Foot Locker (and its predecessors) and Fog Cap

that they are deemed owners and operators for purposes of CERCLA, RCRA and

Oklahoma law.

                         Life under the Lease

                                         Page 6 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 7 of 39




       25.    In the years immediately following the execution of the Lease, Kinney Shoe

Corporation operated a shoe store on the Property.

       26.    In or around October 1995, Kinney Shoe Corporation, as Sub-Lessor, entered

into a sublease of the Property (the “Kyser Sub-Lease”) with the Kyser Defendants. A true

and correct copy of the Kyser Sub-Lease is attached hereto as Exhibit “2”.

       27.    By its own terms, the Kyser Sub-Lease was executed for the specific and

sole purpose of the Kyser Defendants using the Property as a “full service dry cleaning

plant and laundry.” See Kyser Sub-Lease at § 401.

       28.    Upon information and belief, the Kyser Defendants, in accordance with this

provision of the Kyser Sub-Lease, installed or caused to be installed the equipment,

machines, etc. necessary to operate a dry cleaning plant and laundry on the Property.

       29.    The Kyser Sub-Lease placed a duty upon the Kyser Defendants not to allow

hazardous material—as that term is defined by the EPA—“to be brought upon, kept, used,

generated, stored, manufactured, released, or discharged in or about the [Property]. . . . .”

See Id. at § 1702 (1).

       30.    The Kyser Sub-Lease also mandated that, if the Kyser Defendants caused

contamination of the Property by hazardous materials, then the Kyser Defendants had to

remediate upon Kinney Shoe Corporation’s prior written approval. Id. If the Kyser

Defendants were not in compliance with this requirement, then Kinney Shoe Corporation

reserved the right to immediately enter the Property and remedy any contamination caused


                                        Page 7 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 8 of 39




by the Kyser Defendants’ failure to comply. See Kyser Sub-Lease, Article XVII, § 1702

(3).

       31.    With the Lease and Sub-Lease provisions dictating that Kinney Shoe

Corporation, as the Sub-Lessor of the Property, retained both the ownership of the dry

cleaning equipment and the right to enter and remedy any contamination, Kinney Shoe

Corporation, as the Sub-Lessor of the Property, retained the right of ultimate control over

the Property and RCRA Facility, and any hazardous waste stored or disposed of there

during the time of the Kyser Sub-Lease, and thereafter, pursuant to the Lease post-

assignment obligations.

       32.    At some time between November 1995 and January 1996, William E.

Chunga entered into a “Lease and Option Agreement” with the Kyser Defendants for the

operation of a dry cleaning business at the Facility. Pursuant to a “Certificate of Fictitious

Name of $1.25 Cleaners #1” filed in the land records of Oklahoma County Clerk’s office,

a copy of which is attached hereto as Exhibit “3”, on November 14, 1995, William E.

Chunga was the sole owner and operator of a dry cleaning business with a return address

of 7307 N. MacArthur, Oklahoma City, Oklahoma, 73132.

       33.    Upon information and belief, Chunga participated in the operation of $1.25

Cleaners from January 1996 until May 1996 under the Lease and Option Agreement with

the Kyser Defendants. During that time there were at least three releases of PCE solvent

from the dry cleaning equipment.

       34.    Upon information and belief, during the time Chunga participated in the

operation of $1.25 Cleaners #1, the Kyser Defendants likewise participated in the
                                        Page 8 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 9 of 39




operation. According to statements made by Chunga to the Oklahoma Department of

Environmental Quality, revenue from the dry cleaning operation was transferred to an

accountant that was selected by the Kyser Defendants. The accountant paid the bills and

expenses of the operation, including the payment of a $500 weekly salary to Chunga. Any

additional profit was placed in an account to be held until such time that the purchase option

was exercised by Chunga. Chunga and the Kyser Defendants agreed that if the purchase

option was not exercised by Chunga, the funds were to go to the Kyser Defendants.

       35.    In May 1996, Chunga terminated the Lease and Option Agreement with the

Kyser Defendants. However, Chunga agreed to continue operations at $1.25 Cleaners until

the Kyser Respondents were able to locate a new operator.

       36.    Shortly after Chunga’s termination of the Lease and Option Agreement with

the Kyser Defendants, Green entered into a similar Lease and Option Agreement (attached

as Exhibit “4”) with the Kyser Defendants for operation of a dry cleaning business under

the name “$1.25 Cleaners” at the Property.

       37.    In 1998, 63 Associates assigned its interest in the Property, and thereby the

Lease, to Stratford.

       38.    On or about October 9, 2002, Foot Locker, who had by that time become the

corporate successor-in-interest to the Kinney Shoe Corporation, executed an assignment

of its interest in the Lease (the “Fog Cap Assignment”) to Fog Cap, retaining liabilities

and duties pursuant to post-assignment Lease provisions. A true and correct copy of the

Fog Cap Assignment is attached hereto as Exhibit “5”.


                                        Page 9 of 39
         Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 10 of 39




         39.   The sole member and manager of Fog Cap at the time of the Fog Cap

Assignment was Fog Cutter.        Fog Cutter managed the Lease under a management

agreement with Fog Cap. On information and belief, as agent or employee of Fog Cap,

Fog Cutter was, thus, also contractually obligated to, and did exercise direct control and

supervision over the handling and disposal of hazardous substances and hazardous wastes

at and from the Property, and was also responsible for ensuring that contaminants did not

seep into the Property and, if they did, to properly address them. Even after Fog Cutter later

relinquished its membership interest in Fog Cap, Fog Cutter continued to manage the Lease

pursuant to its agreement with Fog Cap.

         40.   Following Foot Locker’s execution of the Fog Cap Assignment, the Kyser

Defendants continued to sublease the Property from Fog Cap under the Kyser Sub-Lease

for the specific and sole purpose of using the Property as a “full service dry cleaning plant

and laundry,” and Green continued to sublease the Property from the Kyser Defendants.

         41.   In or around November 2006, the Kyser Sub-Lease terminated by its own

terms.

         42.   In or around October 2006, shortly prior to the termination of the Kyser Sub-

Lease, Green (as sub-lessee) executed a new sub-lease (the “Green Sub-Lease”) signed by

Fog Cutter (as sole member and manager) on behalf of Fog Cap (as sub-lessor). A true

and correct copy of the Green Sub-Lease is attached hereto as Exhibit “6”.

         43.   Pursuant to the terms of the Green Sub-Lease, Green was to use the Property

“for a Dry Cleaner, and for no other purpose.” See Green Sub-Lease at § 401.


                                        Page 10 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 11 of 39




       44.      The Green Sub-Lease placed a duty upon Green not to allow hazardous

material—as that term is defined by the EPA—“to be brought upon, kept, used, generated,

stored, manufactured, released, or discharged in or about the [Property]. . . .” See Id. at §

1702 (1).

       45.      The Green Sub-Lease also mandated that if Green caused contamination of

the Property by hazardous materials, then Green had to remediate upon Fog Cap’s prior

written approval. If Green was not in compliance with this requirement, then Fog Cap

reserved the right to immediately enter the Property and remedy any contamination caused

by Green’s failure to comply. See Green Sub-Lease, Article XVII, § 1702 (3).

       45.1     On or about February 15, 2008 SBN purchased 100% of the membership

units in Fog Cap from Fog Cutter (See Exhibit 10), and assumed management and control

of Fog Cap on or before December 31, 2008. See Fog Cap Articles of Amendment at

Exhibit 10.1.

       45.2     SBN received a fee from Fog Cap in the amount of $10,000 per month for

management of the Property and other properties in Fog Cap’s portfolio. See Exhibit 11

at 18:13 – 19:7.

       45.3     On information and belief, SBN exercised direct control and supervision over

the handling and disposal of hazardous substances and hazardous wastes at and from the

Property, and was also responsible for ensuring that contaminants did not seep into the

Property and, if they did, to properly address them.

       46.      On or about August 2008, Fog Cap initiated and completed eviction

proceedings against Green.
                                        Page 11 of 39
       Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 12 of 39




      47.    With the Lease and Sub-Lease provisions dictating that Fog Cap, as Sub-

Lessor of the Property, retained both the ownership of the dry cleaning equipment and the

right to enter and remedy any contamination, Fog Cap, as the Sub-Lessor of the Property,

retained the right of ultimate control over the Property and RCRA Facility, and any

hazardous waste stored or disposed of there during the time of the Green Sub-Lease, as did

Foot Locker pursuant to the post-assignment Lease provisions.

      47.1   On information and belief, on or before June 30, 2009, Defendant Summit

also assumed control of the Property.

      47.2   On information and belief, on or before June 30, 2009, Defendant Summit

assumed control of SBN and Fog Cap. See Exhibit 11.1 at p 7-8, and Exhibit 11.2 (Draft

reservation of rights agreement from counsel for Summit and Fog Cap stating that Summit

“currently controls SBN”)).

      47.3   On June 30, 2009, Summit (Mr. Jack Martinez) emailed its approval of an

arrangement whereby a Mr. Harold Hall was “to go inside the building and take all the

metal in the building. For Free. He will sell the metal for scrap. As part of the deal, he

would take all the environmental stuff and dispose of it as well.” (See Exhibit “12”). The

offer by Harold Hall was transmitted by Mr. Mark Inman of CB Richard Ellis (CBRE), a

commercial real estate broker in Oklahoma City.

      47.4   Approximately one month later, on August 25, 2009, five drums of

hazardous waste were removed from the Property (See Field Ticket at Exhibit 13).

      47.5   In November of 2009, Mr. Martinez (Summit) sent an email directing that

CBRE “get an agreement in place to fix up this property.” (See Exhibit 14)
                                        Page 12 of 39
         Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 13 of 39




         47.6   Shortly thereafter, on December 29, 2009, CBRE (Jim Wilmoth) emailed

Ann Danielson (Summit) with his assessment of the Property and included a copy of a

CBRE Construction Management Service Agreement and pictures of “electrical vandalism

3-16-09,” “Equip Pics” and “pics of hazardous waste 3-16-09.” (See Exhibit 15.1-15.5)

The pictures show the building in deplorable conditions with apparent chemical spillage

near the dry cleaning machines.

         47.7   On information and belief Summit exercised direct control and supervision

over the handling and disposal of hazardous substances and hazardous wastes at and from

the Property, and was also responsible for ensuring that contaminants did not seep into the

Property and, if they did, to properly address them.

         48.    In or around November 2011, the Green Sub-Lease terminated by its own

terms.

         49.    In or around February 2012, the Lease terminated by its own terms and

Stratford, who by that time had succeeded 63 Associates as Lessor under the Lease,

regained full and complete control of the Property.

                                  Post-Lease Discoveries

         50.    At the time it regained possession of the Property, Stratford found the

Property to be significantly damaged, full of trash and dry cleaning equipment, and not in

the same state of repair and maintenance that existed at the time the Lease was executed.

Stratford also became aware of the fact that a hazardous chlorinated solvent which is

commonly used in the dry cleaning business and is known as tetrachloroethene a/k/a


                                       Page 13 of 39
       Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 14 of 39




tetrachloroethylene or perchloroethylene (“PCE”), may have seeped into the building

structure on the Property, as well as the soil and groundwater underlying the Property.

       51.    Prior to the execution of the Kyser Sub-Lease, no dry cleaning operations

had been conducted on or near the Property.

       52.    During the terms of the Kyser Sub-Lease and the Green Sub-Lease, first the

Kyser Defendants and Chunga, and then the Kyser Defendants and Green, jointly operated

a dry cleaning business on the Property, under the control and oversight of the landlords,

Foot Locker (and its predecessors) and Fog Cap.

       53.    Upon information and belief, as part of the dry cleaning operations of the

Kyser Defendants, Chunga and Green, PCE was used in specially designed machines in

which it was sprayed onto fabrics in rotating baskets. As PCE passed through the fabrics,

it removed and entrained dirt and grime. PCE contaminated with dirt and grime was then

reclaimed by passing it through a filter or other process which removed the contaminants

from the solvent. Reclaimed PCE was re-circulated and repeatedly re-used in the dry

cleaning process. Solvent-containing fabrics removed from the cleaning baskets were

heated to vaporize any remaining solvents, and such solvents were then condensed over

cooling coils. As part of the process, any moisture accumulating in the PCE during these

processes would be separated from the solvent, collected and disposed. Waste filters and/or

sludge were also necessarily generated by the processes and required to be properly

disposed.

       54.    Upon information and belief, while carrying out dry cleaning operations on

the Property, the Kyser Defendants, Chunga and Green caused or allowed hazardous
                                       Page 14 of 39
       Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 15 of 39




materials, including hazardous waste and hazardous substances, generated by the dry

cleaning equipment, including PCE, water contaminated with PCE, and/or sludge

containing PCE, to be leaked, spilled, discharged, emitted, dumped, discarded, disposed,

condensed or otherwise released onto and through the floor of the Property, into and out of

the sanitary sewer, and/or into the area surrounding the Property, and to otherwise migrate

into the environment at and around the Property, including into soil and groundwater.

       55.    Foot Locker and Fog Cap failed to fulfill their obligations under the Lease

and duties under the sub-leases, creating the possibility of releases of hazardous waste and

hazardous substances, allowing and, or, causing these releases and failing to remediate the

Property as provided by the Lease, and, upon information and belief, Fog Cutter failed to

remediate and restore the Property as required by its management agreement.

       55.1   Upon information and belief, SBN and Summit failed to fulfill Fog Cap’s

obligations under the Lease and to remediate and restore the Property as required by

applicable management agreements.

       55.2   On information and belief, during the time when SBN and Summit controlled

Fog Cap and the Property, dry cleaning chemicals and wastes remaining at the Property

and in the abandoned equipment were unlawfully disposed and/or released at the Property

as a result of actions taken by SBN and Summit.

       56.    Attached hereto as Exhibit “7” is a true and correct copy of a report from

Terracon Consultants, Inc. (“Terracon”), which shows the approximate location of the

remaining dry cleaning equipment and that PCE has been allowed to seep into the soil and

water underlying the Property, above concentrations requiring immediate action.
                                       Page 15 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 16 of 39




       57.    Terracon collected soil and groundwater data at the Property on January 23,

2012. Terracon’s data demonstrate the presence of PCE at concentrations as high as 5,830

milligrams per kilogram (mg/kg) in the soil, and 7,030 micrograms per liter (ug/L) in the

groundwater underlying the Property.

       58.    Terracon’s data demonstrate that the Property has been damaged by PCE

having seeped into the building structure on the Property, as well as the soil and

groundwater underlying the Property.        These high concentrations far exceed the

Environmental Protection Agency (“EPA”) Region 6 Regional Screening Level Summary

Table dated November 2011 for PCE contamination for soil (0.55 mg/kg for residential,

2.6 mg/kg for industrial) and the EPA maximum contaminant level for groundwater (5

ug/L), as well as the RCRA Land Disposal Restriction of 6.0 mg/kg.

       59.    In connection with Terracon’s discovery of PCE in the soil and groundwater

underlying the property, the State of Oklahoma’s Department of Environmental Quality

(“ODEQ”), on or about November 14, 2012, filed an Administrative Compliance Order

(“ACO”) (attached hereto as Exhibit “8.1 and 8.2”) issued to Stratford (which was served

on November 26, 2012), the Kyser Defendants, Chunga and Green (collectively, the “ACO

Respondents”) pursuant to the Oklahoma Environmental Quality Code. 27A Okla. Stat.

Ch. 2 (including, but not limited to, 27A Okla. Stat. § 2-7-101 et seq (the Oklahoma

Hazardous Waste Management Act (“OHWMA”) (which incorporates by reference the

federal hazardous waste regulations under RCRA)), and 27A Okla. Stat. § 2-6-105 (general

pollution prohibition)).


                                       Page 16 of 39
       Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 17 of 39




       60.    In the ACO, ODEQ alleges that the activities of the ACO Respondents

“damaged the [Property] causing substantial contamination of the property’s soil and

groundwater” and orders the ACO Respondents to “abate the contamination . . . and

mitigate the endangerment to the health and safety of persons and property that are

negatively impacted by the contamination.” The ACO further requires that the abatement

be “performed in a manner consistent with the National Contingency Plan, 40 CFR parts

300-399,” and include, among other things, a Health and Safety Plan, Site Characterization

Plan, Site Characterization Report, and Remediation Work Plan.

       61.    In response to the allegations in the ACO, Stratford entered into a consent

order with ODEQ, which was signed by ODEQ on March 12, 2013. A copy of the executed

consent order is attached hereto as Exhibit “9”.

                      State Statutory and Regulatory Framework

       62.    In response to the problem of improper hazardous waste disposal, the

Oklahoma Legislature enacted the OHWMA.

       63.    The OHWMA is administered by ODEQ. Okla. Stat. Tit. 27A, § 2-7-104;

Oklahoma Environmental Quality Code, Okla. Stat. Tit. 27A, § 2-1-101, et seq.

       64.    Pursuant to the OHWMA, ODEQ has, with certain minor exceptions not

relevant to this matter, adopted and incorporated by reference the federal RCRA

regulations at 40 C.F.R. Parts 260 – 273 pertaining to hazardous waste management,

treatment and disposal. OAC 252:205-3-1 et seq.

       65.    On January 10, 1985, in granting Oklahoma final authorization to implement

and enforce RCRA requirements in Oklahoma, EPA incorporated certain Oklahoma
                                       Page 17 of 39
       Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 18 of 39




statutes and regulations into the federal hazardous waste management program. 40 C.F.R.

Part 272, Subpart LL.

                         Allegations Regarding SummitBridge

      65.1     SBN is a holding company that was formed to hold the equity of Fog Cap.

SBN’s interest in Fog Cap has been its sole asset, and SBN is the sole member and owner

of Fog Cap.

      65.2     Fog Cap’s Second Amended and Restated Limited Liability Company

Operating Agreement provides that Fog Cap is member managed and that the member

(SBN) makes all decisions regarding the management and operation of Fog Cap.

      65.3     SummitBridge is and all times relevant hereto has been the sole member and

owner of SBN.

      65.4     SBN’s Limited Liability Company Operating Agreement provides that there

is no “manager”, that SummitBridge is the “agent” of SBN, and that SummitBridge’s

actions shall “bind” SBN.

      65.4     Therefore, Fog Cap is controlled by SBN, which is in turn controlled by

SummitBridge.

      65.5     Neither Fog Cap nor SBN has ever had any employees.

      65.6     On January 1, 2007 SummitBridge and Summit entered into a Third Amended

and Restated Asset Management and Servicing Agreement (“3rd Asset Management

Agreement”).




                                       Page 18 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 19 of 39




       65.7   Under the terms of the 3rd Asset Management Agreement, SummitBridge

designated Summit as its “agent for the purpose of performing the services described in this

Agreement.”

       65.8   Summit’s services to SummitBridge are described under the 3rd Asset

Management Agreement as “advisory, consultation, disposition and management services

for assets purchased in accordance with this Agreement”.

       65.9   By virtue of SummitBridge’s sole ownership and control of SBN and SBN’s

corresponding sole ownership of Fog Cap, the Lease that was assigned by Foot Locker to

Fog Cap was an asset as defined in the 3rd Asset Management Agreement. Therefore,

Summit’s obligations under the agreement included providing services concerning the

Lease and the Property.

       65.10 The 3rd Asset Management Agreement provided that SummitBridge would

“retain title, ownership and exclusive control of the assets purchased by it.”

       65.11 Summit was required under the 3rd Asset Management Agreement to “engage

environmental consultants and other professionals acceptable to [SummitBridge] to perform

environmental and physical condition evaluations” of properties falling under the 3rd Asset

Management Agreement.

       65.12 Summit was further required to “inspect (or cause to be inspected) the

physical condition of” of properties falling under the 3rd Asset Management Agreement no

less than annually (and no less than semi-annually for assets with values exceeding

$500,000).


                                        Page 19 of 39
       Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 20 of 39




      65.13 From the date that SBN acquired Fog Cap (February 15, 2008),

SummitBridge controlled the Lease and the Property and all actions taken by Summit

regarding the Lease and the Property were taken as agent of SummitBridge.

      65.14 When Green was evicted from the Property on or about August 15, 2008, he

did not remove any of the dry-cleaning equipment or chemicals from the Property.

      65.15. At Green’s eviction, there was between 150 to 300 gallons of PCE left in the

dry-cleaning machines on the Property.       In addition, other hazardous materials and

chemicals used in the dry-cleaning operations were left about the Property.

      65.16. Summit, as agent for SummitBridge, was informed in 2008 that the Property

was in poor condition and that toxic chemicals were left on the Property and needed to be

properly disposed of.

      65.17. Summit continued to provide services for SummitBridge under a Fourth

Amended and Restated Asset Management and Servicing Agreement (“4th Asset

Management Agreement”) dated January 1, 2009. Summit’s duties regarding the Lease and

the Property remained substantially the same under the 4th Asset Management Agreement

as under the 3rd Asset Management Agreement.

      65.18. On May 11, 2009, Summit, as agent for SummitBridge, sent a Summit

employee to Oklahoma City to inspect the property.

      65.19. When Summit, on June 30, 2009, approved of Harold Hall going to the

Property to “take all the environmental stuff and dispose of it”, Summit made such approval

as agent for SummitBridge. SummitBridge did not vet, either directly or indirectly through

its agent Summit, Harold Hall’s qualifications to handle and dispose of hazardous waste.
                                       Page 20 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 21 of 39




       65.20. Summit, as agent for SummitBridge, continued in 2009 to receive reports

from Oklahoma that the Property was in deplorable condition, that dry-cleaning equipment

was still on the property and that chemicals referred to as “bio-hazard” were in the building.

       65.21. Summit’s knowledge concerning the Property is imputed to Summit’s

principal, SummitBridge, and Summit’s acts or omissions concerning the Property are in

law the acts or omissions of its principal, SummitBridge.

       65.22. Despite receiving repeated reports of hazardous chemicals on the Property in

2008 and 2009, neither Summit nor SummitBridge took any meaningful steps to investigate,

secure or dispose of hazardous chemicals on the Property.

       65.23. After the lease terminated in 2012, Stratford learned that the 150 to 300

gallons of PCE left in the dry-cleaning equipment at Green’s eviction was no longer in the

dry-cleaning equipment. There is no record of the PCE being properly removed from the

Property or properly disposed of.

       65.24. During the time period that SummitBridge had control of the Property and

during the time the 150 to 300 gallons of PCE was somehow removed from the dry-cleaning

equipment, the Property was vandalized and burglarized and the dry-cleaning equipment

was cut with what appears to have been a cutting torch.

       65.25. SummitBridge failed to cause the PCE and other hazardous materials and

chemicals to be properly secured and disposed of following Green’s eviction and

SummitBridge failed to maintain the Property.

       65.26. SummitBridge’s acts and omission caused the soil and groundwater

underlying the Property to be contaminated with PCE.
                                        Page 21 of 39
          Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 22 of 39




         65.26. SummitBridge, SBN and Fog Cap are mere instrumentalities, agents, or alter

egos of one another and for all practical purposes are one and the same. Accordingly, any

corporate distinctions must be disregarded, and these entities should all be treated as one

under applicable law.

                               COUNT I2
                     (Against the RCRA Defendants)
          CONTINUING VIOLATION OF RCRA REQUIREMENTS
                        42 U.S.C. § 6972(a)(1)(A)

         66.     Stratford incorporates fully all previous paragraphs.

         67.     RCRA’s citizen suit provisions, sections 7002(a)(1)(A) and (B), entitle

Stratford to seek relief against the RCRA Defendants in Federal District Court. 42 U.S.C.

§ 6972(a)(1)(A) & (B). Under section 7002(a)(1)(A), “any person may commence a civil

action on his own behalf” against a person who is “in violation of any permit, standard,

regulation, condition, requirement, prohibition, or order which has become effective

pursuant to this chapter.” 42 U.S.C. § 6972(a)(1)(A)

         68.     The RCRA Defendants are responsible for ongoing violations of the

following standards, regulations, conditions, requirements, and prohibitions which have

become effective pursuant to RCRA, as implemented by the State of Oklahoma:

                 a.     Disposal of Hazardous Waste without a RCRA Permit or Interim

                 Status, pursuant to OAC 252:205-3-2(k) (40 C.F.R. § 270.1(b), 40 C.F.R.

                 § 272.1851). The concentrations of PCE in the soil and groundwater

                 underlying the Property constitute “disposal,” per OAC 252:205-3-2(b)(40


2
    This Count has been dismissed by the Court and no answer to this Count is required.
                                          Page 22 of 39
Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 23 of 39




     C.F.R. § 260.10), of PCE “solid waste,” OAC 252:205-3-2(c) (40 C.F.R. §

     261.2), that constitutes “hazardous waste,” OAC 252:205-3-2(c) (40 C.F.R.

     § 261.31), on the Property without a RCRA Permit or Interim Status. RCRA

     Defendants’ disposal continues to this day as the PCE continues to be

     discharged into the groundwater from the contaminated soils.

     b.    Failing to meet Land Disposal Restrictions (LDR) by disposing of

     Hazardous Waste above applicable LDR standards, pursuant to OAC

     252:205-3-2(j) (40 C.F.R. §§ 268.40, 268.48 and 40 C.F.R. § 272.1851).

     The concentrations of PCE, an F001 and F002 listed hazardous waste, in the

     soil at the Property currently exceeds the PCE LDR standard of 6.0 mg/kg

     by almost 1000 times. Therefore, the RCRA Defendants are in violation of

     OAC 252:205-3-2(j) (40 C.F.R. §§ 268.40 and 268.48) for disposing of

     hazardous waste on the Property without meeting the applicable LDR

     standards, which disposal continues to this day as the hazardous waste

     continues to migrate.

     c.    Failing to Complete Hazardous Waste Determinations pursuant

     to OAC 252:205-3-2(d) (40 C.F.R. § 262.11 and 40 C.F.R. § 272.1851).

     Pursuant to OAC 252:205-3-2(c) (40 C.F.R. § 261.2), the PCE placed on the

     ground is solid waste because it was disposed of on the ground. The RCRA

     Defendants failed to determine whether the waste was hazardous waste

     before disposing of the waste on the ground of the Property, which failure


                             Page 23 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 24 of 39




              continues to this day with each day of continuing disposal resulting from

              migration of the hazardous waste.

              d.     Failing to Take All Necessary Action to Address the PCE Release

              pursuant to OAC 252:205-13-1 (40 C.F.R. § 272.1851). As owners and

              site managers of the dry cleaning facility which they operated upon the

              Property in a manner that resulted in releases of PCE to the soils, air and

              ground waters, which could, if unaddressed, threaten human health or the

              environment, the RCRA Defendants were required to take all necessary

              action to address the ongoing releases. The RCRA Defendants have taken

              no action, and continue to take no action.

       69.    The RCRA Defendants’ failures constitute one or more ongoing violations

of a “standard, regulation, condition, requirement, prohibition, or order which has become

effective pursuant” to RCRA. 42 U.S.C. § 6972(a)(1)(A).

       70.    The applicable notice required for bringing this action under 42 U.S.C.

§ 6972(c) has been given to the RCRA Defendants.

       71.    Pursuant to 42 U.S.C. § 6972(a)(1)(A), Stratford is entitled to a mandatory

injunction forcing the RCRA Defendants to cease their ongoing violations of RCRA

regulations and to properly remediate the contamination site.

       72.    Pursuant to 42 U.S.C. § 6972(e), the Court may award Stratford, as the

substantially prevailing party, its costs of litigation, including reasonable attorney fees

and expert witness fees.


                                        Page 24 of 39
          Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 25 of 39




                                  COUNT II3
                        (Against the RCRA Defendants)
           CONTRIBUTION TO MANAGEMENT OF HAZARDOUS WASTE
                    IN A MANNER THAT MAY PRESENT
               IMMINENT AND SUBSTANTIAL ENDANGERMENT
                           42 U.S.C. § 6972(a)(1)(B)

         73.     Stratford incorporates fully all previous paragraphs.

         74.     Pursuant to 42 U.S.C. § 6972(a)(1)(B) of RCRA, a private citizen may bring

a suit against “any person . . . who has contributed or who is contributing to the past or

present handling, storage, treatment, transportation, or disposal of any solid or hazardous

waste which may present an imminent and substantial endangerment to health or the

environment.”

         75.     By sub-leasing the Property to a dry cleaning business and/or owning or

operating a dry cleaning business on the Property that generated PCE waste in a manner

resulting in disposal of the PCE waste on the Property, retaining control over the Property

where the contamination was released at the time it was released, thereby contaminating

the Property with hazardous waste at concentrations far exceeding applicable regulatory

screening levels and failing to remediate, the RCRA Defendants have all “contributed or

[are] contributing to the past or present handling, storage, treatment, transportation, or

disposal of any solid or hazardous waste which may present an imminent and substantial

endangerment to health or the environment.”

         76.     Pursuant to 42 U.S.C. § 6972(a)(1)(B), Stratford is entitled to a mandatory

injunction forcing the RCRA Defendants to refrain from contributing to an imminent and


3
    This Count has been dismissed by the Court and no answer to this Count is required.
                                          Page 25 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 26 of 39




substantial endangerment to human health or the environment and to properly remediate

the contamination.

       77.      Pursuant to 42 U.S.C. § 6972(e), the Court may award Stratford, as the

substantially prevailing party, its costs of litigation, including reasonable attorney fees and

expert witness fees.

                            COUNT III
         (Against Foot Locker, Fog Cap and SummitBridge)
    DECLARATORY JUDGMENT REGARDING LEASE OBLIGATIONS

       78.      Stratford incorporates fully all previous paragraphs.

       79.      Under the terms of the Lease, Fog Cap and Foot Locker are jointly and

severally obligated to maintain the Property “in the same repair and operating condition as

at the beginning of the term of this Lease.”

       79.1. As the alter ego of Fog Cap, SummitBridge shares Fog Cap’s obligations

under the Lease.

       80.      The PCE contamination and other damage caused by Foot Locker, Fog Cap,

SummitBridge and their subtenants have materially and adversely impacted the value of

the Property.

       81.      Fog Cap, SummitBridge, and Foot Locker have failed to maintain the

Property “in the same repair and operating condition as at the beginning of the term of this

Lease” due to, among other things, the contamination caused by the dry cleaning operations

on the Property.




                                         Page 26 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 27 of 39




       82.    Fog Cap, SummitBridge, and Foot Locker have failed to investigate properly

the contamination caused by dry cleaner operations at the Property, despite Stratford’s

reasonable requests.

       83.    Fog Cap, SummitBridge, and Foot Locker are jointly and severally obligated

to pay the costs of investigating the full extent of the contamination and other damage, and

restoring the Property to its uncontaminated, pre-Lease condition.

       84.    Stratford has incurred costs at the Property due to Fog Cap, SummitBridge

and Foot Locker’s breaches of their obligations under the Lease.

       85.    Under the terms of the Lease, Fog Cap, SummitBridge and Foot Locker must

indemnify and hold harmless Stratford for all costs, including attorneys’ fees and with

interest, that Stratford incurs with regard to the Property.

                                COUNT IV
             (Against Foot Locker, Fog Cap, and SummitBridge)
                          BREACH OF CONTRACT

       86.    Stratford incorporates fully all previous paragraphs.

       87.    Fog Cap, SummitBridge and Foot Locker have breached paragraph 4.1 of the

Lease by failing to maintain the Property “in the same repair and operating condition as at

the beginning of the term of this Lease.”

       88.    Fog Cap, SummitBridge and Foot Locker have breached paragraph 1.2 of the

Lease, as their failures to abide by the Lease terms caused Stratford to incur costs in relation

to the Property.




                                         Page 27 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 28 of 39




       89.    Fog Cap, SummitBridge and Foot Locker have breached paragraph 12.1 of

the Lease by failing to indemnify, defend and hold harmless Stratford for Stratford’s costs

in relation to the Property.

                                        COUNT V
                          (Against all Defendants except Green)
                                        TRESPASS

       90.    Stratford incorporates fully all previous paragraphs.


       91.    Defendants continuously or intermittently caused a trespass to Stratford’s

Property by failing to contain and allowing the dispersal of hazardous waste on the

Property. Defendants’ release of hazardous waste is the direct and proximate cause of

injuries and damages to Stratford’s Property.

       92.    Stratford is, therefore, entitled to damages in an amount in excess of $75,000,

and to equitable relief in the form of removal of the pollution that occurred as a result of

the Defendants’ conduct alleged herein.

                                        COUNT VI
                          (Against all Defendants except Green)
                                 PRIVATE NUISANCE

       93.    Stratford incorporates fully all previous paragraphs.

       94.    Defendants’ actions placed, or caused to be placed, the PCE pollution onto

the Property in excess of that allowed by law, subjecting Stratford to unreasonable

inconvenience, interference, annoyance, and loss of use and value of its Property. The

nuisance has been continuing since the dry cleaning facility was in operation and continues

today with the presence of hazardous waste in the soil and groundwater.

                                       Page 28 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 29 of 39




       95.     Stratford is, therefore, entitled to damages in an amount in excess of $75,000,

and to equitable relief in the form of removal of the pollution that occurred as a result of

the Defendants’ conduct alleged herein.

                                        COUNT VII
                           (Against all Defendants except Green)
                                   PUBLIC NUISANCE

       96.     Stratford incorporates fully all previous paragraphs.

       97.     With their conduct in connection with the release of and failure to control

PCE on the Property, Defendants have placed, or caused to be placed, PCE pollution on

the Property, where it caused pollution of the soil and groundwater, constituting a public

nuisance in that it affects, at the same time an entire community, in violation of Oklahoma

law codified at 50 Okla. Stat. § 2 as well as 27A Okla. Stat. § 2-6-105(A).

       98.     As a result of such nuisance, Stratford has suffered, and will continue to

suffer, injuries to its Property.

       99.     Unless Defendants are ordered to remove the pollution by this Court, the

threat of continued damage to Stratford’s Property and the health of persons occupying the

Property will continue.

       100.    Stratford has suffered special injury in the form of lost revenues due to its

inability to lease the Property due to the contamination, and in the form of expenses it will

incur in connection with ODEQ’s order for Stratford to undertake investigation and

remediation of the Property.




                                        Page 29 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 30 of 39




       101.   Stratford is therefore entitled to damages in an amount in excess of

$75,000, and to equitable relief in the form of removal of the pollution that was a result

of the Defendants’ conduct alleged herein.

                                      COUNT VIII
                         (Against all Defendants except Green)
                                    NEGLIGENCE

       102.   Stratford incorporates fully all previous paragraphs.

       103.   Fog Cap and Foot Locker breached the duty of due care they owed to

Stratford by leasing the Property to a dry cleaning company, failing to ensure compliance

with law, and failing to conduct adequate environmental investigations into the dry

cleaning company’s operations.

       104.   Fog Cap and Foot Locker further breached their duty of due care by allowing

the dry-cleaning subtenants to operate in a manner that contaminated the Property and

failing to remediate.

       105.   The Kyser Defendants breached their duty of due care by allowing

contaminants to seep into the Property and by allowing the dry-cleaning subtenants to

operate in a manner that contaminated the Property and failing to remediate.

       106.   Chunga breached his duty of due care by allowing contaminants to be

released and seep into the Property.

       107.   Fog Cutter, SBN and Summit breached their duty of due care by failing to

properly manage the Lease, failing to ensure compliance with law, allowing contaminants

to be released and seep into the Property, and failing to remediate.

       108.   The breach of these duties by Defendants has caused damage to Stratford’s
                                       Page 30 of 39
       Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 31 of 39




Property.

       109.     Stratford is entitled to damages in an amount in excess of $75,000 as a result

of Defendants’ conduct alleged herein.

                                         COUNT IX
                           (Against all Defendants except Green)
                              CERCLA COST RECOVERY

       110.     Stratford incorporates fully all previous paragraphs.

       111.     The Property is a "facility" within the meaning of the Comprehensive

Environmental Response Compensation and Liability Act ("CERCLA"), 42 U.S.C. §§

9601, et seq.

       112.     PCE is a "hazardous substance" within the meaning of CERCLA.

       113.     A "release" of hazardous substances (PCE) within the meaning of CERCLA

has occurred at the Property.

       114.     Stratford has incurred "costs of response" within the meaning of CERCLA

in connection with the actual or threatened release of hazardous substances at or from the

Property.

       115.     Stratford is likely to incur additional “costs of response” in the future in

connection with releases or threatened releases of hazardous substances at or from the

Property.

       116.     The costs of response incurred by Stratford in connection with the release of

hazardous substances are necessary costs of response within the meaning of CERCLA

sections 105(25) and 107(a)(4)(B), 42 U.S.C. §§ 9601(25) and 9607(a)(4)(B).

       117.     The costs of response incurred by Stratford in connection with the release of
                                         Page 31 of 39
       Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 32 of 39




hazardous substances have been and are consistent with the National Contingency Plan.,

codified at 40 C.F.R. Part 300.

       118.   Defendants Foot Locker, Fog Cap, Fog Cutter, SBN, Summit,

SummitBridge, the Kyser Defendants and Chunga (the “CERCLA Defendants”) are each

persons within the meaning of CERCLA section 101(21), 42 U.S.C. § 9601(21).

       119.   Defendants Foot Locker, Fog Cap, and SummitBridge are each a "person

who at the time of disposal of any hazardous substance owned [and] operated [a] facility

at which such hazardous substances were disposed of." 42 U.S.C. § 9607(a)(2).

       120.   Defendants Fog Cutter, Summit, SBN, SummitBridge, the Kyser Defendants

and Chunga are each a "person who at the time of disposal of any hazardous substance . . .

operated [a] facility at which such hazardous substances were disposed of." 42 U.S.C. §

9607(a)(2).

       121.   The CERCLA Defendants are each persons who arranged for the disposal of

hazardous substances by contract or otherwise at the Property within the meaning of

CERCLA. 42 U.S.C. § 9607(a)(3).

       122.   Under CERCLA § 107(a), the CERCLA Defendants are liable for an

equitable share of the costs of responding to releases of hazardous substances at the

Property.

       123.   Under CERCLA § 107(a), Stratford is entitled to recover from the CERCLA

Defendants an equitable share of the response costs it has incurred and will incur in

connection with the release of hazardous substances at and from the Property.

                                       COUNT X
                                      Page 32 of 39
       Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 33 of 39




                           (Against all Defendants except Green)
                               CERCLA CONTRIBITION

       124.     Stratford incorporates fully all previous paragraphs.

       125.     Under CERCLA § 113(f), the CERCLA Defendants are each liable for an

equitable share of the costs of responding to releases of hazardous substances at and from

the Property.

       126.     Stratford has entered into a consent order with ODEQ under which it will

pay more than its equitable share of the costs of responding to the releases of hazardous

substances at and from the Property.

       126.1 Under CERCLA § 113(f), Stratford is entitled to recover from the CERCLA

Defendants an equitable share of the response costs Stratford has incurred or paid and will

incur or pay in connection with the release of hazardous substances at and from the

Property.

                                        COUNT XI
                           (Against all Defendants except Green)
                           CERCLA DECLARATORY RELIEF

       127.     Stratford incorporates fully all previous paragraphs.

       128.     A declaration of rights pursuant to 28 U.S.C. § 2201 and CERCLA 113(g),

42 U.S.C. § 9613(g) would alleviate the uncertainty currently facing the parties with regard

to responsibility for future response costs under CERCLA

       129.     Under CERCLA § 113(g), Stratford is entitled to a declaration that the

CERCLA Defendants are each liable for an equitable share of the response costs that

Stratford will incur in the future in connection with the release or threatened release of

                                         Page 33 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 34 of 39




hazardous substances at or from the Property.

                                    COUNT XII
                       (Against all Defendants except Green)
                 FEES AND COST FOR NEGLIGENT OR WILLFUL
                            INJURY TO PROPERTY

       130.   Stratford incorporates fully all previous paragraphs.

       131.   In each of the above Counts, Stratford seeks to recover damages from

Defendants for Defendants’ negligent or willful injury to property and other incidental

costs related thereto.

       132.   Pursuant to Okla. Stat. Tit. 12 § 940, Stratford is therefore entitled to

recover from Defendants the reasonable attorney’s fees and court costs incurred by

Stratford in pursuing its claims, together with interest thereon.

                                 PRAYER FOR RELIEF

       WHEREFORE, Stratford respectfully demands and prays for judgment against

Defendants as follows:

       (i)    That declaratory judgment be entered in favor of Stratford and against Fog

              Cap, Foot Locker, the Kyser Defendants, Green and Chunga, jointly and

              severally, as to such Defendants’ liability for the contamination under

              RCRA;

       (ii)   That an Order be issued providing Stratford the requested RCRA injunctive

              relief and requiring Fog Cap, Foot Locker, the Kyser Defendants, Green and

              Chunga, jointly and severally, to cease their ongoing violations and abate the

              endangerment by remediating all property impacted by their release of

                                        Page 34 of 39
 Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 35 of 39




        contamination at Stratford’s Property pursuant to OAC 252:13-1 and

        ODEQ oversight;

(iii)   That judgment be entered in favor of Stratford, as the substantially

        prevailing party, and against Fog Cap, Foot Locker, the Kyser Defendants,

        and Chunga, jointly and severally, under RCRA for recovery of Stratford’s

        attorney and expert witness fees and costs of litigation;

(iv)    That an Order be issued declaring that Fog Cap, SummitBridge, and Foot

        Locker have breached the Lease, and are jointly and severally required to

        remove all dry-cleaning equipment and related waste, and to remediate the

        Property and all other impacted property;

(v)     That judgment be entered in favor of Stratford and against Fog Cap,

        SummitBridge and Foot Locker, jointly and severally, for all costs Stratford

        has incurred due to Foot Locker’s, Fog Cap’s, and SummitBridge’s breach

        of the Lease, including costs for investigating the Property in connection

        with the PCE contamination, together with interest, loss of rent and return

        of the Property to “the same repair and operating condition as at the

        beginning of the term of” the Lease, attorneys fees and interest;

(vi)    That judgment be entered against all Defendants, except Green, on

        Stratford’s trespass claim and damages be awarded to Stratford in an

        amount determined at trial;




                                 Page 35 of 39
Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 36 of 39




(vii)   That judgment be entered against all Defendants, except Green, on

        Stratford’s private nuisance claim and damages be awarded to Stratford in

        an amount determined at trial;

(viii) That judgment be entered against all Defendants, except Green, on

        Stratford’s public nuisance claim and damages be awarded to Stratford in

        an amount determined at trial;

(ix)    That judgment be entered against all Defendants, except Green, on

        Stratford’s negligence claims and damages be awarded in an amount

        determined at trial;

(x)     That judgment be entered in favor of Stratford and against all Defendants,

        except Green, under CERCLA requiring that each of these Defendants pay

        their equitable share of the response costs incurred or to be incurred by

        Stratford, together with interest thereon, in conjunction with the release or

        threatened release of hazardous substances at the Property;

(xi)    That judgment be entered in favor of Stratford and against all Defendants,

        except Green, under CERCLA declaring that Defendants are each liable for

        an equitable share of the response costs Stratford may incur in the future,

        together with interest thereon, in connection with the release or threatened

        release of hazardous substances at the Property;

(xii)   That judgment be entered in favor of Stratford and against all Defendants,

        except Green, jointly and severally, under 12 Okla. Stat. § 940 for all


                                 Page 36 of 39
Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 37 of 39




       attorney fees and court costs incurred by Stratford in connection with this

       action;

(xiii) That judgment be entered in favor of Stratford and against all Defendants,

       except Green, jointly and severally, for all costs of this action pursuant to

       12 Okla. Stat. §§ 928 and 930;

(xiv) That judgment be entered in favor of Stratford and against all Defendants,

       except Green, jointly and severally, for pre- and post- judgment interest on

       all judgment amounts, costs and attorneys fees; and

(xv)   That the Court grant Stratford such other and further relief at law or in

       equity as may be justified by the evidence and the law and as the Court may

       deem just and proper.

Jury Trial demanded on all issues so triable.

                                   Respectfully submitted,

                                    /s/ Jim D. Dowell
                                    Jim D. Dowell, OBA #19447
                                    Jim D. Dowell, P.C.
                                    2315 Downs Avenue, Suite 220
                                    Woodward, Oklahoma 73801
                                    (580) 254-0081 (telephone)
                                    (580) 254-0037 (facsimile)
                                    jdowell@dowelllaw.net
                                    -and-
                                    J. Chris Horton
                                    J. CHRIS HORTON, PC
                                    P.O. Box 576
                                    El Reno, OK 73036
                                    (405) 317-4423 (telephone)
                                    jchrishorton@live.com
                                    Counsel for Stratford Holding, LLC.

                                Page 37 of 39
        Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 38 of 39




                             CERTIFICATE OF SERVICE

        I hereby certify that on the 18th day of February, 2019, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing. Based on the
electronic records currently on file, the Clerk of Court will transmit a Notice of Electronic
Filing to the following ECF registrants:


 R. Tom Hillis                               Douglas Rice
 Kyle Alderson                               Larry Derryberry
 Titus Hillis Reynolds Love Dickman &        Robert N. Naifeh, Jr.
 McCalmon                                    Derryberry Quigley Solomon & Naifeh-OKC
 15 E. 5th Str. Suite 3700                   4800 N. Lincoln Blvd.
 Tulsa, OK 74103                             Oklahoma City, OK 73105
 thillis@titushillis.com                     drice@derryberrylaw.com
 Counsel for Elaine K. Hall Revocable        lderryberry@derryberrylaw.com
 Trust                                       rnaifeh@derryberrylaw.com

                                             Kenneth A. Reich
 Bryan N. B. King
                                             Kenneth Reich Law LLC
 Stephen J. Moriarty
                                             745 Boylston Str. 7th Floor
 Fellers snider Blankenship Bailey &
                                             Boston, MA 02116
 Tippens-OKC
                                             kreich@kennethreichlaw.com
 100 N. Broadway Ave. Suite 1700
                                             Counsel for Foot Locker Retail, Inc.
 Oklahoma City, OK 73102
 bking@fellerssnider.com
 smoriarty@fellerssnider.com                 D. Kenyon Williams
 Counsel for Fog Cap Retail Investors,       Seth Day
                                             Hall Estill-Tulsa
 LLC
                                             320 S. Boston Ave Suite 200
                                             Tulsa, OK 74103
 Leif E. Swedlow                             kwilliams@hallestill.com
 Rubenstein & Pitts, PLLC                    sday@hallestill.com
 1503 East 19th Street                       Counsel for Summit Investment Management,
 Edmond, OK 73013                            LLC
 leswedlow@oklawpartners.com
 Counsel for William E. Chunga               Daniel A. Platt
                                             Donald A. MIller
                                             Loeb & Loeb, LLP
                                             10100 Santa Monica Blvd, Suite 2200
                                             Los Angeles, California 90067
                                       Page 38 of 39
       Case 5:12-cv-00772-HE Document 534 Filed 02/18/20 Page 39 of 39




                                         Telephone: 310-282-2110
                                         Facsimile: 310-919-3503
                                         dmiller@loeb.com
                                         Counsel for Fog Cutter Capital Group, Inc.


       I further certify that on the 18th day of February, 2019 I served the attached
document by First Class U.S. Mail, postage pre-paid, on the following, who are not
registered participants of the ECF System:

Kyser Koncepts Ltd.                      Timothy W. Kyser
Arthur B. Kyser, President               2221 Justin Rd. Suite 119
PO Box 890                               #139
Montgomery, TX 77356                     Flower Mound, TX 75028

Arthur B. Kyser                          Deborah Manneck
3522 Crown Point Dr.                     3522 Crown Point Dr.
San Diego, CA 92109                      San Diego, CA 92109

Jeffrey P. Green
1120 Patio Dr.                           s/ Jim D. Dowell
Cheyenne, WY 82009                       Jim D. Dowell




                                    Page 39 of 39
